Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the electronics system is separate and distinct from the cooling system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein the electronics system is separate and distinct from the cooling system” which is considered to be new matter as clearly shown in Figure 2 the electronics (114) is on a loop that 
Claims 13-20 are rejected as being dependent upon a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the electronics system is separate and distinct from the cooling system” which is considered indefinite.  As the cooling system is used to cool the electronics system it is unclear how it would be separate and distinct from the electronic system.  For the purpose of examination, this limitation is interpreted that the electronics system is not an active part of the cooling system but only cooled by it.
Claims 13-20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 12, 14, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Robinet et al (US PG Pub 20080295535), hereinafter referred to as Robinet and further in of Maier (US PG Pub 20100297517), hereinafter referred to as Maier.

With respect to claim 1, Robinet (Figure 1) teaches a vehicular electronics cooling system, comprising: 
a refrigerant loop (refrigerant loop 18), comprising:
a compressor configured to compress a refrigerant to a compressed refrigerant (compressor 30, paragraph 17); 
a condenser configured to condense the compressed refrigerant to a condensed refrigerant (condenser 32, paragraph 17); 

a liquid coolant loop (coolant loop 16 with liquid coolant paragraph 11) comprising a liquid coolant pump configured to pump a liquid coolant through the liquid coolant loop (pump 22, paragraph 11), the liquid coolant loop configured to transfer heat from an electronics system via the liquid coolant (the liquid coolant absorbs heat from high voltage electronics in 14, paragraph 11), wherein the electronics system is separate and distinct from the refrigerant loop (the electronics are on the liquid coolant loop not the refrigerant loop); 
a heat exchanger coupled to the refrigerant loop and the liquid coolant loop, the heat exchanger configured to transfer heat from the liquid coolant in the liquid coolant loop to the expanded refrigerant in the refrigerant loop (heat from loop 16 is transferred to loop 18 via heat exchanger 20, paragraph 10).

Robinet does not teach a controller communicatively coupled to the refrigerant loop and the liquid coolant loop, the controller configured to: obtain operating data indicative of cooling requirements of the electronics system, wherein the operating data comprises electric current data from at least one component of the electronics system; and adjust speed of one or more components of the vehicular electronics cooling system based on the operating data.

Maier (Figure 1) teaches that the stack power of a fuel cell stack (4, paragraph 21) of a vehicle can have the current and voltage measured (paragraph 33)  as well as temperature (18) sensor of the coolant which information is used along with the vehicle speed to determine the fan speed (12) of the cooling source of the fuel stack (paragraph 22) so as to be able to control the fan speed at acceptable level so that it is not undesirable to passengers in the vehicle (paragraph 6).  This operation is done using a controller (16).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Maier to have measured the temperature of the coolant in and out of the HVE and the current and voltage of the HVE of Robinet and based on those 

With respect to claim 2, Robinet as modified teaches wherein the operating data includes a temperature of the liquid coolant (as modified in claim 1 the coolant temperature is measured and used in the determination of fan speed).

With respect to claim 3, Robinet as modified teaches wherein adjusting the speed includes adjusting a condenser fan speed (as modified in claim 1 the fan being adjusted would be attached to the condenser of Robinet).

With respect to claim 6, Robinet as modified teaches a secondary heat exchanger for exchanging heat between the refrigerant and air (evaporator 34 which has the refrigerant gives off heat to the air, paragraph 17).

With respect to claim 7, Robinet as modified teaches a secondary heat exchanger for exchanging heat between the liquid coolant and air (evaporator 34 gives off heat to air, and it is in heat exchange in the overall loop with 20, paragraph 17).

With respect to claim 8, Robinet as modified teaches a temperature sensor thermally coupled to the liquid coolant loop (as modified in claim 1, there are temperature sensors measuring the inlet and outlet liquid coolant temperature of the HVE).
With respect to claim 12, Robinet teaches a method for cooling an electronics system (Figure 1),  


Robinet does not teach while operating the cooling system in the first state, obtaining sensor information indicative of cooling requirements of the electronics system from one or more sensors of the cooling system, wherein the sensor information comprises electric current data from at least one component of the electronics system; and transitioning to operating the cooling system in a second state based on the sensor information.


Maier (Figure 1) teaches that the stack power of a fuel cell stack (4, paragraph 21) of a vehicle can have the current and voltage measured (paragraph 33)  as well as temperature (18) sensor of the coolant which information is used along with the vehicle speed to determine the fan speed (12) of the cooling source of the fuel stack (paragraph 22) so as to be able to control the fan speed at acceptable level so that it is not undesirable to passengers in the vehicle (paragraph 6).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Maier to have measured the temperature of the coolant in and out of the HVE and the current and voltage of the HVE of Robinet and based on those measurements made a determination of the operating speed of a fan providing cooling (which would be understood in the case of Robinet to be attached to the condenser as it is the ultimate cooling sink) to the system since it has been shown that combining prior art elements to yield predictable results is obvious whereby this would allow the cooling fan speed to be optimized so as to provide the necessary cooling 

With respect to claim 14, Robinet as modified teaches wherein transitioning to operating in the second state includes adjusting a condenser fan speed (as modified in claim 1 the second state is based on an adjusted compressor fan speed).


With respect to claim 16, Robinet as modified teaches wherein the sensor information includes information a temperature of the liquid coolant (as modified in claim 1 the temperature in and out of the HVE of the liquid coolant is measured).  

With respect to claim 21, Robinet as modified teaches wherein the controller is configured to adjust speed of one or more components of the vehicular electronics cooling system based on the electric current data from at least one component of the electronics system (the HVE current is used to control fan speed of the condenser as modified in claim 1).

Claims 4-5, 9-11, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinet/Maier and further in view of Zeigler (US 20070131408), hereinafter referred to as Zeigler.

With respect to claim 4, Robinet as modified does not teach comprising a fluid reservoir coupled to the refrigerant loop and configure to store the refrigerant; wherein the controller is further configured to transfer refrigerant between the fluid reservoir and the refrigerant loop in accordance with the operating data. 
Zeigler teaches comprising a fluid reservoir (135 or 138, paras. 56 and 573 coupled to the refrigerant loop (404) and configure to store the refrigerant (paras. 56 and 57); wherein the controller is further configured to transfer refrigerant between the fluid reservoir and the refrigerant loop in accordance with the operating data (where the compressor uses the operating data to control the dryer, 136, that can 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the vehicular cooling system of Robinet as modified, with a fluid reservoir coupled to the refrigerant loop and configure to store refrigerant; wherein the controller is further configured to transfer refrigerant between the fluid reservoir and the refrigerant loop in accordance with the operating data, as taught by Zeigler, for the purpose of efficiently controlling the compressor and refrigerant operation based on the numerous operational data (para. 9).

With respect to claim 5, Robinet as modified does not teach wherein adjusting operation of the one or more components includes disabling the compressor in accordance with a determination that a temperature of the electronics system is below a threshold temperature.

Zeigler teaches that when a discharge temperature is below a threshold and the compressor is at a minimum temperature the compressor is disable for a predetermined period of time (paragraph 46).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Zeigler to have when the temperature discharge of the refrigerant of the HEV of Robinet was below a threshold to disable the compressor operation when not needed since it has been shown that combining prior art elements to yield predictable results is obvious whereby only operating the compressor when needed and disabling it when not needed would save power and extend life of the compressor.

With respect to claim 9, Robinet does not teach the operating data comprises electric current data from the compressor.
Zeigler teaches that the conditions which define how the compressor operates includes a high current/high load limit that reduces the compressor speed if the supply current exceeds a limit (paragraph 45) which would require the controller knowing the current data of the compressor.

Therefore it would have been obvious to a person having ordinary skill in the at the time the invention was field to have based on the teaching of Zeigler for based on the current data of the compressor to have monitored the compressor current of Robinet to prevent the compressor from operating beyond a desired limit and drawing to much power or operating where not needed to maintain the system as desired.


With respect to claim 10, Robinet does not disclose the operating data comprises information regarding a refrigerant charge level. 

Zeigler teaches the operating data comprises information regarding a refrigerant charge level (para 46 for the purpose of determining refrigerant level see para 33, where the pressure of the refrigerant is used to determine refrigerant leaks and therefore lower refrigerant levels), for the purpose of reducing the possibility of refrigerant leaks (para. 33).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the vehicular cooling system of Evans, as modified, with the operating data comprises information regarding a refrigerant charge level, as taught by Zeigler, for the purpose of reducing the possibility of refrigerant leaks (para. 33). 

Regarding claim 11, Evans does not disclose the controller is communicatively coupled to a display and is configured to transmit system data to the display for presentation to a user. 

Zeigler teaches the controller (30) is communicatively coupled to a display (78) and is configured to transmit system data to the display far presentation of a user (paragraph 42) purpose of providing an interface for the user (para. 42). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the vehicular cooling system of Evans, as modified, with the controller is communicatively 

With respect to claim 13, Robinet does not teach wherein transitioning to operating in the second state includes adjusting a compressor speed.  

Zeigler teaches that when a discharge temperature is below a threshold and the compressor is at a minimum temperature the compressor is disable for a predetermined period of time (paragraph 46).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Zeigler to have when the temperature discharge of the refrigerant of the HEV of Robinet was below a threshold to disable the compressor operation when not needed since it has been shown that combining prior art elements to yield predictable results is obvious whereby only operating the compressor when needed and disabling it when not needed would save power and extend life of the compressor.  The second state would be with the compressor not operating.

With respect to claim 17, Robinet does not disclose the sensor information includes information regarding a pressure or flow rate of refrigerant in the cooling system.

Zeigler teaches the sensor information includes information regarding a pressure of refrigerant in the cooling sysiem (reads both temp and pressure at 76, para. 413, for the purpose of minimizing refrigerant leaks (para. 33).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the vehicular cooling system of Evans, as modified, with the sensor information includes information regarding a pressure or flow rate of refrigerant in the cooling system, as taught by Zeigler, for the purpose of minimizing refrigerant leaks (para. 33).


Zeigler teaches that when a discharge temperature is below a threshold and the compressor is at a minimum temperature the compressor is disable for a predetermined period of time (paragraph 46).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Zeigler to have when the temperature discharge of the refrigerant of the HEV of Robinet was below a threshold to disable the compressor operation when not needed since it has been shown that combining prior art elements to yield predictable results is obvious whereby only operating the compressor when needed and disabling it when not needed would save power and extend life of the compressor.  The threshold would indicate be the indication that active cooling is not required.

With respect to claim 19, Robinet as modified teaches disabling the a portion of the cooling
system includes disabling the compressor (as modified in claim 18  the compressor is disabled).

With respect to claim 20, Robinet as modified teaches disabling the portion of the cooling system includes disabling a refrigerant loop of the cooling system while maintaining operation of a liquid coolant pump of the cooling system (only the compressor is disabled not other components which would include  the liquid loop).


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinet/Maier and further in view of O’Donnell et al. (US PG Pub 20130298583), hereinafter referred to as O’Donnell

With respect to claim 15, Robinet as modified does not teach wherein transitioning to operating in the second state includes adjusting a pump speed for a liquid coolant pump of the cooling system.

O’Donnell teaches that to avoid temperature and capacity swings the coolant pump speed can be regulated (paragraph 5) and that coolant temperature can be monitored to provide control the the control system (paragraph 27).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of O’Donnell in response to measurements of the temperature of the coolant to have in the second state of Robinet adjusted the pump speed since it has been shown that combining prior art elements to yield predictable results whereby providing pump speed control based on the temperature measured would prevent temperature and refrigerant capacity swings.
                                                                                                                                                                                                        
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 in regards to the arguments on pages 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763